Citation Nr: 9935688	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed back 
condition.  

2.  Entitlement to an increased rating for the service-
connected anxiety state with posttraumatic stress disorder 
(PTSD), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected malaria.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945 and from May to June 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision of the RO.  

In a rating decision of November 1998, the RO assigned an 
increased rating of 10 percent for the service-connected 
anxiety disorder with PTSD, effective on September 24, 1998.  

The Board notes that in a statement dated in April 1997, the 
veteran's representative appeared to indicate potential 
claims of service connection for cataracts, hypertension, 
ischemic heart disease and chronic obstructive pulmonary 
disease.  As these issues have not been developed for 
appellate review, they are referred back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current back disability due to disease or injury 
which was incurred in or aggravated by service.  

3.  The veteran's service-connected PTSD is not shown to have 
produced by more than mild occupational and social impairment 
with decreased in work efficiency and ability to perform 
occupational tasks during periods of significant stress.  

4.  The veteran's service-connected malaria has not been 
shown to have been active since service, nor are 
ascertainable residuals demonstrated.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a back condition.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected anxiety state with PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 
4.132 including Diagnostic Code 9400 (1996); 38 C.F.R. 
§§ 3.102, 4.7, 4.126, 4.130 including Diagnostic Code 9400 
(1998).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected malaria have not met. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.88b 
including Diagnostic Code 6304 (1996); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.31, 4.88b including Diagnostic Code 6304 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection 

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends that he has suffered from back 
disability since injuring his back while handling 55 gallon 
drums used in servicing aircraft in service.  The veteran's 
service medical records, however, are entirely negative for 
complaints or findings of a back injury.  

VA outpatient treatment reports submitted in support of the 
veteran's claim include a notation to the effect that the 
veteran had presented with complaints of low back pain in 
October 1992; however, the first medical evidence of a back 
disorder was not noted until a VA General Medical examination 
conducted in September 1998.  At that time, the veteran 
reported a history of severe back pain commencing in service 
and present complaints of continued pain including with 
strenuous activity.

Based on the examination, the following diagnoses were 
rendered:  back strain per history; status post laminectomy; 
status post multiple lumbar laminectomies; and degenerative 
joint disease of the lumbar spine, as confirmed by x-ray 
studies performed in conjunction with the examination.  

The Board recognizes the veteran's recitation of a history of 
a back injury in service at the VA examination where a 
diagnosis referable to a back condition was rendered; 
however, based on the evidence submitted, there is no 
indication that the examining physician incorporated the 
veteran's recitation of his history into a medical conclusion 
regarding his diagnosis of a back disorder.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board notes that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement."  
Id.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a back disability, no 
competent evidence has been submitted to support his lay 
assertions that any current disability is due to an injury 
suffered by him in service.  The veteran, as a lay person, is 
not competent to offer opinions as to the questions of 
medical diagnosis or causation presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
has a back disability due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his back disorder is 
related to disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  


II.  Increased rating 

The Board finds that the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  The Court 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  


A.  Anxiety state with PTSD

The veteran's service-connected psychiatric disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.132 including Diagnostic Code 9400 (1996).  
Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which includes new rating 
criteria for psychiatric disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Based on the evidence of record, the RO has 
considered the newer rating criteria in making its decision 
and the Board will also consider both the old and new rating 
criteria and apply that criteria which is more favorable to 
the veteran.  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 including Diagnostic Code 9400 
(1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 10 percent evaluation is warranted when 
there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish and 
maintain effective relationships be considerably impaired and 
that the psychoneurotic symptoms result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain relationships is 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating is assignable when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community and the claimant 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. 4.132 including Diagnostic Code 9400 (1996).  

The veteran was afforded a VA psychiatric examination in 
September 1998.  That examination revealed the veteran to 
complain of multiple biopsychosocial problems (chronic pain, 
impaired sleep, anxiety, anger, depression and inability to 
work) which he believed were potentially related to events he 
had experienced during his military service.  He related that 
while serving in the West Pacific during World War II, he 
experienced several events, including witnessing a friend 
being shot in the head by a sniper, that involved actual or 
threatened death or serious injury to himself and/or others.  

The examining physician opined that the veteran reported 
symptoms consistent with a diagnosis of mild PTSD, including 
experiencing distressing recollections; persistent avoidance 
of associated stimuli and numbing of responsiveness; and 
persistent symptoms of increased arousal not present before 
the trauma (some degree of irritability, sleep disturbance 
and hypervigilance).  He also found some support, based on 
the history of chronic problems with poor anger control, for 
the veteran's belief that the aforementioned traumatic events 
had adversely affected his life.  

Significantly, the examining physician further explained that 
it was not apparent that these symptoms had been severe 
enough to impair his ability to maintain employment or 
establish and maintain effective social relationships.  He 
noted that while the veteran became emotional during the 
clinical interview, there was little evidence of significant 
distress or impaired functioning related to his military 
experiences.  Furthermore, valid psychosocial testing 
performed in conjunction with the examination also supported 
the conclusion that the veteran's psychosocial impairment was 
more directly attributable to his physical disability than to 
an anxiety disorder (e.g., PTSD) stemming from combat 
experiences.  

The examining physician went on to state that while the 
veteran did meet minimal diagnostic criteria for PTSD, any 
impairment attributable to this condition appeared secondary 
to that resulting from his chronic pain problems.  In 
addition, there were also several complicating factors, 
including a long history of substance abuse (which had 
serious negative consequences for his social and vocational 
functioning), preexisting personality traits and severe life 
stressors in the form of chronic medical problems.  
Consequently, the examiner concluded that it appeared that 
the veteran's recent and past psychosocial impairments had 
been multiply affected, with combat-related PTSD playing a 
relatively minor role in his ability to work or to maintain 
satisfying relationships.  The following diagnoses were 
rendered based on the psychiatric examination:  PTSD, 
chronic, mild; adjustment disorder with mixed anxiety and 
depression; alcohol dependence, sustained full remission; 
pain disorder associated with both psychological factors and 
a general medical condition; and nicotine dependence, full 
sustained remission.  Global Assessment of Functioning was 
assessed as being 55 current, 65 highest during the past 
year.  

Based on a review of the evidence, the Board finds that the 
clinical record does not support a conclusion that the 
present manifestations of the veteran's anxiety state with 
PTSD, reflects a level of more than minimal symptomatology 
sufficient to warrant an increased evaluation under either 
the old or new rating criteria.  Significantly, at the 
September 1998 VA psychiatric examination, the examining 
physician concluded that it was apparent that the veteran's 
symptoms of PTSD had not been severe enough to impair his 
ability to maintain employment or establish and maintain 
effective social relationships.  In fact, the veteran's 
psychosocial impairment was stated to be more directly 
attributable to his physical disability than to an anxiety 
disorder (e.g., PTSD) stemming from combat experiences.  

Hence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the service-connected 
anxiety state with PTSD.  


B. Malaria

The veteran's service-connected malaria is currently rated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.88b including Diagnostic Code 6304 (1996).  Effective on 
August 30, 1996, the rating schedule criteria for evaluating 
systemic diseases were changed.  As noted hereinabove, where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  See Karnas.  Based on the evidence of 
record, the RO has considered the newer rating criteria in 
making its decision, and the Board will also consider both 
the old and new rating criteria and apply that criteria which 
is more favorable to the veteran.  

The general rating formula for malaria under the new criteria 
provides a 100 percent evaluation for active disease with 
residuals such as liver or spleen damage rated under the 
appropriate system.  Relapses must be confirmed by malarial 
parasites in blood smears.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1998).  

Prior to the August 1996 amendments, the 10 percent rating 
contemplated recently active malaria with one relapse in the 
past year, or old cases with moderate disability.  The rating 
criteria were followed by extensive instructional 
information.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  

At the VA General Medical examination conducted in September 
1998, the veteran denied residual symptoms attributable to 
malaria.  According to the accompanying report, no active 
disease or sequelae were evident on examination.  The Board 
finds that the clinical record does not support the 
assignment of a compensable rating for the service-connected 
malaria under either the old or new rating criteria.  
Specifically, no medical evidence has been submitted which 
establishes that the veteran currently suffers from malaria 
as an active disease or that the veteran's malaria was 
recently active with one relapse in the past year or that he 
suffers from moderate disability as a result of the service-
connected malaria.  

Hence, the preponderance of the evidence is against the 
assignment of a compensable evaluation for the service-
connected malaria.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991) and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  



ORDER

Service connection for a back condition is denied, as a well-
grounded claim has not been presented.  

An increased rating for the service-connected anxiety state 
with PTSD is denied.  

An increased rating for the service-connected malaria is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

